  Case 1:19-cv-00660-MKB-PK Document 157 Filed 02/17/21 Page 1 of 2 PageID #: 1302

I<APLAN HECl(ER & FINI( LLP                                  350 FIFTH AVENUE      I SUITE 7110
                                                             NEW YORK, NEW YORK 10118

                                                             TEL (212) 763-0883 I FAX (212) 564-0883

                                                             WWW.KAPLANHECKER.COM




                                                              DIRECT DIAL 212.763.0889
                                                              DIRECT EMAIL shecker@kaplanhecker.com



                                                                 February 17, 2021

   BY ECF

   The Honorable Margo K. Brodie
   United States District Court
   Eastern District of New York
   225 Cadman Plaza East
   Brooklyn, NY 11201

          Re:     Federal Defenders of New York, Inc. v. Federal Bureau of Prisons, et al., No. 19
                  Civ. 660 (MKB)

   Dear Chief Judge Brodie:

          We write on behalf of the Federal Defenders to provide an update pursuant to the Court’s
   Order dated February 5, 2021.

           Installation of Phone Lines. As the BOP reported in its letter to the Court on February
   12, 2021, see Dkt. No. 155, it will be unable to complete installation of additional phone lines in
   each MDC unit prior to our conference this week. But see Tr. of Feb. 5 Conf. at 9 (“THE COURT:
   I would actually prefer that all the installation be completed before the next status [conference].
   That would be my hope, that in the next two weeks MDC will be able to install all the additional
   phone lines.”). While we appreciate that the installation of additional phone lines may be “a labor-
   intensive process,” we are concerned that the BOP’s proffered justification for its delay is, again,
   “limited staffing.” Dkt. No. 155 at 1-2. The BOP has repeatedly raised staffing issues as a reason
   why legal access falters at times, and is shut down entirely at other times (e.g., during last week’s
   snowstorm). But as we’ve previously noted: the BOP’s staffing decisions cannot confer upon it
   constitutional immunity. Indeed, it is the fundamental goal of this lawsuit that the BOP prioritize
   access-to-counsel. Central to that effort is committing the staff necessary to comply with their
   constitutional obligations.

           Quarantine/Isolation Units. There are currently seven units at the MDC that are either in
   quarantine or isolation status. As a consequence, no one housed in those seven units can be visited,
   even though legal visiting has been formally re-opened at the facility. What’s more, as we’ve
   recently learned, no one housed in those seven units is presently able to access VTC units. This is
   troubling in its own right, and we would note that it is a change in the position that the BOP
   reported to Your Honor on December 18, 2021. Specifically, when Your Honor asked the BOP
   “to confirm that the inmates that are in quarantine do currently have access to VTC,” the BOP’s
  Case 1:19-cv-00660-MKB-PK Document 157 Filed 02/17/21 Page 2 of 2 PageID #: 1303


KAPLAN HECKER & FINK LLP                                                                              2

    counsel responded: “There was, Your Honor, a period where they did not because of the location
    of the VTCs. But my understanding, as recently as yesterday . . . is that the units that are in
    quarantine status do have access to VTCs.” Tr. of Dec. 18, 2020 Conf. at 8. We understand that
    the BOP is working to set up extra VTC slots in the short-term—which is an effort we commend—
    but it is our understanding that those additional units will also not be available to people on
    quarantine. In our view, it is imperative that the BOP work to provide regular VTC access to
    individuals on quarantine or isolation.

            Vapor Tests. We are glad that Dr. Rainald Löhner was able to conduct vapor tests at both
    the MDC and the MCC on February 11, 2021. Following his visits, Dr. Löhner offered specific
    and helpful guidance in writing that we hope each facility will make use of, such as the best
    placement of tables in certain rooms, the use of large plastic dividers at the MDC (like those in use
    at the MCC), and prioritizing those legal visiting rooms with the best air flow for counsel meetings.
    We would note that Dr. Löhner was unable to conduct a vapor test in the SHU of either facility,
    which of course raises concerns for counsel who might need to visit clients who are held in solitary.


                                              *      *       *

           Thank you for your continued attention to these important issues.

                                                                  Respectfully submitted,

                                                                  /s/ Sean Hecker
                                                                  Sean Hecker


    cc:    Counsel of Record (by ECF)
           Hon. Loretta Lynch, Paul, Weiss, Rifkind, Wharton & Garrison LLP (by e-mail)
           Roberto Finzi, Paul, Weiss, Rifkind, Wharton & Garrison LLP (by e-mail)
           Norhan Bassiouny, Paul, Weiss, Rifkind, Wharton & Garrison LLP (by e-mail)
           Jeffrey Oestericher, U.S. Attorney’s Office (S.D.N.Y.) (by e-mail)
